Gray, C. J.
This is a very clear case. It is one of the primary duties of a trustee to keep the funds of the trust separate from his private funds, and not, by mingling them together, to expose the trust funds to the risks to which his own property may become liable. The appellant has violated this duty, and by his own statement has done so deliberately, and withholds information of his investments from the cestuis que trust. He was exempted by the will from giving bonds, and they have therefore no security against loss through his malfeasance. The fact that he is their father and the son of the testator affords no ground of excuse or apology for his breach of trust.

Decree affirmed, with costs.